Case: 22-1640    Document: 36    Page: 1   Filed: 11/07/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                EURICA CALIFORRNIAA,
                   Plaintiff-Appellant

                            v.

  KATHERINE K. VIDAL, UNDER SECRETARY OF
  COMMERCE FOR INTELLECTUAL PROPERTY
    AND DIRECTOR OF THE UNITED STATES
      PATENT AND TRADEMARK OFFICE,
              Defendant-Appellee
            ______________________

                        2022-1640
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of Virginia in No. 1:20-cv-00985-MSN-
 TCB, Judge Michael S. Nachmanoff.
                 ______________________

                   Decided: Nov. 7, 2022
                  ______________________

    EURICA CALIFORRNIAA, Mahopac, NY, pro se.

     DANA KAERSVANG, Appellate Staff, Civil Division,
 United States Department of Justice, Washington, DC, for
 defendant-appellee.  Also represented by BRIAN M.
 BOYNTON, DANIEL TENNY; JESSICA D. ABER, MEGHAN
 LOFTUS, Office of the United States Attorney for the
Case: 22-1640    Document: 36      Page: 2    Filed: 11/07/2022




 2                                     CALIFORRNIAA   v. VIDAL



 Eastern District of Virginia, United States Department of
 Justice, Alexandria, VA; KAKOLI CAPRIHAN, BENJAMIN T.
 HICKMAN, THOMAS W. KRAUSE, BRIAN RACILLA, FARHEENA
 YASMEEN RASHEED, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA.
                  ______________________

     Before LOURIE, DYK, and HUGHES, Circuit Judges.
 PER CURIAM.
     Eurica Califorrniaa appeals from the decision of the
 United States District Court for the Eastern District of Vir-
 ginia granting summary judgment in favor of the United
 States Patent and Trademark Office (“PTO”). See Califorr-
 niaa v. Hirshfeld, No. 1-20-cv-00985, 2021 WL 6196996
 (E.D. Va. Dec. 20, 2021). We affirm.
                        BACKGROUND
     Califorrniaa alleges that the PTO incorrectly calcu-
 lated the Patent Term Adjustment (“PTA”) for his patent,
 U.S. Patent 10,245,075 (the “’075 patent”), by improperly
 deducting 51 days due to applicant delay.
     Patent terms are generally extended by one day for
 each day of PTO delay, minus one day for each day during
 which the applicant fails to engage in reasonable efforts to
 conclude prosecution of the application. 35 U.S.C.
 § 154(b)(2)(C). 1 Congress delegated to the PTO the



     1    35 U.S.C. § 154(b)(2)(C): Reduction of period of ad-
 justment. —
     (i) The period of adjustment of the term of a patent un-
 der paragraph (1) shall be reduced by a period equal to the
 period of time during which the applicant failed to engage
 in reasonable efforts to conclude prosecution of the appli-
 cation.
Case: 22-1640     Document: 36     Page: 3    Filed: 11/07/2022




 CALIFORRNIAA   v. VIDAL                                    3



 authority to define those situations that reflect a failure
 to engage in reasonable efforts to conclude prosecution of
 the patent. § 154(b)(2)(C)(iii). To avoid case-by-case de-
 terminations of what constitutes a failure to engage in
 reasonable efforts to conclude prosecution, it has promul-
 gated regulations outlining examples of such efforts. See
 65 Fed. Reg. 56366, 56378–79 (Sept. 18, 2000). It has de-
 fined an applicant’s amendment of a patent application
 after it issues a notice of allowance as one such failure.
 37 C.F.R. § 1.704(c)(10). 2 Following our January 23, 2019


     (ii) With respect to adjustments to patent term made
 under the authority of paragraph (1)(B), an applicant shall
 be deemed to have failed to engage in reasonable efforts to
 conclude processing or examination of an application for
 the cumulative total of any periods of time in excess of 3
 months that are taken to respond to a notice from the Office
 making any rejection, objection, argument, or other re-
 quest, measuring such 3-month period from the date the
 notice was given or mailed to the applicant.
     (iii) The Director shall prescribe regulations establish-
 ing the circumstances that constitute a failure of an appli-
 cant to engage in reasonable efforts to conclude processing
 or examination of an application.
     2     37 C.F.R. § 1.704(c)(10) (2019): Submission of an
 amendment under § 1.312 or other paper, other than a re-
 quest for continued examination in compliance with §
 1.114, after a notice of allowance has been given or mailed,
 in which case the period of adjustment set forth in § 1.703
 shall be reduced by the lesser of:
     (i) The number of days, if any, beginning on the date
 the amendment under § 1.312 or other paper was filed and
 ending on the mailing date of the Office action or notice in
 response to the amendment under § 1.312 or such other pa-
 per; or
     (ii) Four months.
Case: 22-1640    Document: 36     Page: 4    Filed: 11/07/2022




 4                                     CALIFORRNIAA   v. VIDAL



 decision in Supernus, the PTO revised its regulations gov-
 erning the calculation of PTA, including § 1.704(c)(10).
 Supernus Pharms., Inc. v. Iancu, 913 F.3d 1351 (Fed. Cir.
 2019); 85 Fed. Reg. 36335, 36335 (June 16, 2020). This
 subsection was amended in June 2020 to (1) distinguish
 between after-allowance amendments expressly requested
 by the PTO, and those not, and (2) change the relevant
 timeframe for the calculation of a reduction in PTA.
 37 C.F.R. § 1.704(c)(10) (2020) 3; 85 Fed. Reg. at 36335.
     After an extensive prosecution involving numerous
 amendments, the examiner found that Califorrniaa’s pa-
 tent could issue if minor additional changes were made to
 the claim language. C.A. 101–03. 4 The examiner made the
 amendment on his own authority and mailed the Notice of
 Allowance on December 11, 2018. C.A. 100. On January
 7, 2019, Califorrniaa requested an additional interview, at-
 taching a new proposed amendment to the interview re-
 quest. C.A. 112–16. The interview was held the following
 day and included discussion of the potential amendment.
 Id. On January 10, 2019, Califorrniaa accordingly submit-
 ted a new amendment making minor changes (e.g., the ad-
 dition of a comma) to some of the examiner-amended claim
 limitations, and several substantive changes (e.g., the



     3    37 C.F.R. § 1.704(c)(10) (2020): Submission of an
 amendment under § 1.312 or other paper, other than an
 amendment under § 1.312 or other paper expressly re-
 quested by the Office or a request for continued examina-
 tion in compliance with § 1.114, after a notice of allowance
 has been given or mailed, in which case the period of ad-
 justment set forth in § 1.703 shall be reduced by the num-
 ber of days, if any, beginning on the day after the date of
 mailing of the notice of allowance under 35 U.S.C. 151 and
 ending on the date the amendment under § 1.312 or other
 paper was filed.
     4    “C.A.” refers to Appellee’s Corrected Appendix.
Case: 22-1640     Document: 36    Page: 5    Filed: 11/07/2022




 CALIFORRNIAA   v. VIDAL                                   5



 deletion of limitations) unrelated to the examiner amend-
 ment. C.A. 117–36. On February 26, 2019, the examiner
 responded and accepted the amendment. C.A. 140–161.
 The patent issued on April 2, 2019. C.A. 162.
     The PTO, in calculating PTA, subtracted 51 days for
 the time that the plaintiff's after-allowance amendment
 was pending pursuant to 37 C.F.R. § 1.704(c)(10) (2019).
 At the time of calculation, § 1.704(c)(10) required a reduc-
 tion of PTA for “[s]ubmission of an amendment under §
 1.312 . . . after a notice of allowance has been given or
 mailed” by “the lesser of: (i) The number of days, if any,
 beginning on the date the amendment under § 1.312 or
 other paper was filed and ending on the mailing date of the
 Office action or notice in response to the amendment under
 § 1.312 or such other paper; or (ii) Four months.”
     Pursuant to 35 U.S.C. § 154(3)(B)(ii), Califorrniaa
 timely filed a request for redetermination of PTA. C.A.
 163–165. Califorrniaa argued that his only possible course
 of action to address the examiner’s amendment was to file
 his own after-allowance amendment, and therefore his ac-
 tions did not constitute a failure to engage in reasonable
 efforts to conclude prosecution. The PTO found that the
 situation still fell within the rule, and that Califorrniaa
 would not benefit from an exception anyway because he
 sought changes unrelated to the examiner’s amendment
 and that it could have been made earlier. C.A. 6–7.
     Califorrniaa then sought review in the U.S. District
 Court for the Eastern District of Virginia under 35 U.S.C.
 § 145. Califorrniaa argued again that the PTA should not
 be reduced because the PTO’s rule that all after-allowance
 amendments constitute applicant delay was contrary to
 § 154(b)(2)(C). Califorrniaa also argued that (1) he had not
 approved the examiner’s amendment; and (2) that his PTA
 should be recalculated using the method outlined in the
 June 16, 2020 amendment to § 1.704(c)(10) because the
 prior version of the regulation was invalid in light of our
Case: 22-1640    Document: 36      Page: 6    Filed: 11/07/2022




 6                                     CALIFORRNIAA   v. VIDAL



 ruling in Supernus, 913 F.3d at 1358–61. The court, apply-
 ing Chevron deference, concluded that the applicant’s filing
 of an after-allowance amendment met the criteria for a re-
 duction of PTA, and that Califorrniaa’s other arguments
 were forfeited because they were not made before the PTO.
 C.A. 18 n.3. The court then granted summary judgment in
 favor of the PTO. C.A. 15–19. Califorrniaa timely filed a
 request for rehearing, which was denied. C.A. 21–24.
     Califorrniaa then appealed the district court’s grant of
 the PTO’s motion for summary judgment to this court. C.A.
 28. We have jurisdiction under 28 U.S.C. § 1295(a)(4)(C).
                         DISCUSSION
     We review a grant of summary judgment according to
 the law of the regional circuit. Intra-Cellular Therapies,
 Inc. v. Iancu, 938 F.3d 1371, 1379 (Fed. Cir. 2019). The
 Fourth Circuit reviews grants of summary judgment de
 novo. Norfolk S. Ry. Co. v. City of Alexandria, 608 F.3d
 150, 156 (4th Cir. 2010).
      Applying a de novo standard, we review the PTO’s PTA
 decision in accordance with the Administrative Procedure
 Act (“APA”). See 35 U.S.C. § 154(b)(4)(A); Chudik v.
 Hirshfeld, 987 F.3d 1033, 1039 (Fed. Cir. 2021). The APA
 requires that courts only “set aside agency action, findings,
 and conclusions” if they are “arbitrary, capricious, an abuse
 of discretion, or otherwise not in accordance with law.” 5
 U.S.C. § 706(2)(A). When reviewing an agency’s statutory
 interpretation, we apply the two-step framework estab-
 lished in Chevron, U.S.A., Inc. v. Nat. Res. Def. Council,
 Inc., 467 U.S. 837 (1984). The parties disagree as to
 whether Chevron applies, but, consistent with our prior de-
 cisions concerning PTA calculation, we find that it does.
 See Supernus, 913 F.3d at 1356–57; Intra-Cellular Thera-
 pies Inc. v. Iancu, 938 F.3d 1371, at 1379, 1383 (Fed. Cir.
 2019); Gilead Scis., Inc. v. Lee, 778 F.3d 1341, 1346 (Fed.
 Cir. 2015).
Case: 22-1640     Document: 36     Page: 7    Filed: 11/07/2022




 CALIFORRNIAA   v. VIDAL                                     7



     Califorrniaa challenges the validity of § 1.704(c)(10)
 under two different statutory subsections: 35 U.S.C.
 §§ 154(b)(2)(C)(i) and 154(b)(2)(C)(iii). We address each in
 turn.
                               I
      Califorrniaa argues that § 1.704(c)(10) (2019), and the
 PTO’s calculation of applicant delay in accordance with
 that rule, violate § 154(b)(2)(C)(i) and our holding in Su-
 pernus. The PTO responds that this argument was for-
 feited and that its determination of PTA was consistent
 with § 154(b)(2)(C)(i) because all the time consumed by
 the PTO’s consideration of the amendment was attributa-
 ble to Califorrniaa’s decision to file it. The district court
 declined to consider this issue, finding it had been for-
 feited by not being argued before the PTO. We agree with
 the PTO on the merits, and we therefore do not reach the
 issue of forfeiture.
      Subsection 154(b)(2)(C)(i) mandates that “[t]he period
 of adjustment of the term of a patent . . . shall be reduced
 by a period equal to the period of time during which
 the applicant failed to engage in reasonable efforts to con-
 clude prosecution of the application.” § 154(b)(2)(C)(i)
 (emphasis added). In Supernus, we found the language of
 § 154(b)(2)(C)(i) to be “plain, clear, and conclusive.” 913
 F.3d at 135. We found that, pursuant to the plain lan-
 guage of the statute, “PTA cannot be reduced by a period
 of time during which there is no identifiable effort in
 which the applicant could have engaged to conclude prose-
 cution because such time would not be ‘equal to’ and
 would instead exceed the time during which an applicant
 failed to engage in reasonable efforts.” 913 F.3d at 1359.
 Applying that logic, we found that the PTO’s assessment
 of applicant delay in that case exceeded its statutory au-
 thority under step one of Chevron. Id. at 1360–61. Step
 one of Chevron asks whether Congress “directly addressed
 the precise question at issue.” Chevron, 467 U.S. at 842.
Case: 22-1640     Document: 36     Page: 8    Filed: 11/07/2022




 8                                     CALIFORRNIAA   v. VIDAL



 As the statute is unambiguous, there was no need to pro-
 ceed to Chevron step two, and deference was not in play.
      Where the facts of Supernus and the present case dif-
 fer, however, is that the applicant in Supernus had no fea-
 sible actions it could have taken to conclude prosecution
 between the filing of its Request for Continued Examina-
 tion and the European Patent Office’s Notice of Opposi-
 tion. Here, Califorrniaa could have, at any time in the 51
 days between the filing of his after-allowance amendment
 and the examiner’s acceptance of the proposal, withdrawn
 his after-allowance amendment, concluding prosecution.
 Therefore, unlike in Supernus, there was an “identifiable
 effort” in which Califorrniaa could have engaged to con-
 clude prosecution.
     That the PTO later amended § 1.704(c)(10) to change
 the period of pendency does not affect our decision. Nor
 can the later-amended version somehow apply to calcula-
 tion of PTA for the ’075 patent. The effective date of the
 amendment to the regulation was July 16, 2020, after the
 issuance of the ’075 patent and calculation of its PTA. 85
 Fed. Reg. at 36,335. Because we resolve this issue on the
 merits, we do not reach the issue of forfeiture.
                              II
      Califorrniaa further argues that § 1.704(c)(10) (2019),
 and the PTO’s calculation of applicant delay in accordance
 with that rule, violate § 154(b)(2)(C)(iii) because his ac-
 tions did not constitute a failure to engage in reasonable
 efforts to conclude prosecution since he was responding to
 an examiner-made amendment. The PTO responds that
 its interpretation of the statute to include all after-allow-
 ance amendments as applicant delay should be sustained,
 particularly given Chevron deference, and, regardless,
 Califorrniaa’s after-allowance amendment could have
 been made earlier. We agree with the PTO.
Case: 22-1640     Document: 36     Page: 9    Filed: 11/07/2022




 CALIFORRNIAA   v. VIDAL                                     9



     Unlike the statutory terms at issue in Supernus, the
 meaning      of    “reasonable    efforts”   in    subsection
 154(b)(2)(C)(iii) is ambiguous here. See Gilead, 778 F.3d at
 1346–49 (finding what constituted “failure to engage in
 reasonable efforts” not clearly addressed by Congress). Alt-
 hough subsection 154(b)(2)(C)(ii) provides one instance
 where Congress provided an example of applicant delay,
 the third subsection of the statute directs the PTO to pre-
 scribe other instances in which applicant behavior “consti-
 tutes a failure of an applicant to engage in reasonable
 efforts to conclude processing or examination of an applica-
 tion.” 35 U.S.C. § 154(b)(2)(C)(iii). Therefore, Congress did
 not clearly answer whether after-allowance amendments
 constitute a failure to engage in reasonable efforts to con-
 clude prosecution and we must proceed to Chevron step two
 to decide this issue.
      In step two, Chevron requires determining “whether
 the [PTO’s] answer is based on a permissible construction
 of the statute.” Chevron, 467 U.S. at 842–43. At this stage
 of the Chevron analysis, an agency’s construction of a stat-
 utory scheme is afforded considerable weight. Id. at 844.
 Chevron teaches that, when Congress explicitly leaves a
 gap for an agency to fill, “[s]uch legislative regulations are
 given controlling weight unless they are arbitrary, capri-
 cious, or manifestly contrary to the statute.” Id. Therefore,
 we accept an agency’s construction of the statute even if the
 agency’s reading differs from what a court believes is the
 best statutory interpretation. Id.
     Here, Congress expressly delegated authority to “[t]he
 Director [to] prescribe regulations establishing the circum-
 stances that constitute a failure of an applicant to engage
 in reasonable efforts to conclude processing or examination
 of an application.” 35 U.S.C. § 154(b)(2)(C)(iii). As permit-
 ted by statute, the PTO promulgated § 1.704(c)(10), which
 encompasses the precise situation in this case—when the
 applicant files an after-allowance amendment. “Such
 broad language demonstrates Congress intended the PTO
Case: 22-1640    Document: 36     Page: 10   Filed: 11/07/2022




 10                                    CALIFORRNIAA   v. VIDAL



 to employ its expertise in identifying applicant conduct
 demonstrating a lack of ‘reasonable efforts to conclude pro-
 cessing or examination of an application.’” Gilead, 778 F.3d
 at 1349 (citing § 154(b)(2)(C)(iii)). After-allowance amend-
 ments predictably delay the close of prosecution, and we
 cannot say that it was arbitrary for the PTO to conclude
 that applicants that elect to file amendments after having
 their claims allowed generally should be charged with de-
 lay. We therefore find that the PTO’s interpretation of the
 statute was permissible here.
     Califorrniaa asserts that an exception should be made
 for after-allowance amendments made in response to ex-
 aminer-made amendments in the Notice of Allowance, as
 they could not have been raised earlier. But this is not the
 situation at hand. Califorrniaa filed a substantive after-
 allowance amendment unrelated to the minor amendment
 made by the examiner and he has not provided any reason
 that the amendment could not have been made earlier.
 C.A. 101–136. We decline to consider a situation not before
 us.
                        CONCLUSION
     We have considered Califorrniaa’s remaining argu-
 ments but find them unpersuasive. For the foregoing rea-
 sons, we affirm the judgment of the district court.
                        AFFIRMED